Citation Nr: 1705301	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  99-01 128	)	DATE
	)
	)

On appeal from the Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for fibromyalgia, claimed as arthralgia, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1992, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In May 1999, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In April 2008, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

In a September 2013 decision, the Board denied service connection for chronic fatigue syndrome.  In that decision, the Board also remanded the issues of entitlement to service connection for fibromyalgia (then characterized as service connection for arthralgia) and entitlement to service connection for a gastrointestinal disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted the parties' August 2014 Joint Motion for Remand (JMR), vacating the Board's September 2013 decision as to the denial of entitlement to service connection for chronic fatigue syndrome and remanded the appeal to the Board for readjudication consistent with the JMR.  The Board's remand as to the issues of entitlement to service connection for arthralgia and entitlement to service connection for a  gastrointestinal disability was undisturbed in the Court's September 2014 Order.  

In May 2007, June 2008, November 2011, November 2012, September 2013, and April 2015 (as to the claim of service connection for chronic fatigue syndrome), the Board remanded the case for additional development.  

In June 2016, the Board requested an expert medical opinion for the issue of entitlement to service connection for a gastrointestinal disability from the Veterans' Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A specialist provided the requested medical opinion in August 2016.

Relevant to the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, the RO originally adjudicated the claim as a claim for service connection for gastroenteritis.  However, as the evidence of record contains diagnoses of gastrointestinal disorders other than gastroenteritis, as will be discussed, the Board has recharacterized the issue on appeal as entitlement to service connection for a gastrointestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Additionally, the Veteran's representative has submitted additional evidence, namely an internet article generally addressing fibromyalgia, since the issuance of a June 2015 supplemental statement of the case.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of that evidence, as his claim for service connection for fibromyalgia, claimed as arthralgia, is being granted herein, the Veteran has suffered no prejudice in the Board considering this newly received evidence with regard to that claim.  Further, as the remaining claims are being remanded, the AOJ will have an opportunity to review any additional evidence for those claims while on remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of the documents in Virtual VA reveals an August 2013 Appellant's Brief.  The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As a final preliminary matter, in the August 2013 Appellant's Brief, the Veteran's representative raised the issue of entitlement to a total disability rating based on individual unemployability.  This claim has not been addressed by the AOJ. As such, it is not properly before the Board and is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for chronic fatigue syndrome and entitlement to service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Resolving all doubt in the Veteran's favor, during the pendency of the appeal, the Veteran has been diagnosed with fibromyalgia that manifested to at least a compensable degree.  


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia, claimed as arthralgia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Further, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Furthermore, compensation may be granted for disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117. 

During the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability"" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness, to include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317 (a)(2).

Under 38 U.S.C.A. § 1117 (a)(1), as amended, compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016.  See 38 C.F.R. § 3.317 (a)(1)(i).  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 U.S.C.A. § 1117 (g).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Analysis 

The Veteran maintains that fibromyalgia, claimed as arthralgia, manifested by sore muscles and joints in the "legs, knees, lower back, and the neck," is a result of service, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  See April 2008 Hearing Transcript at 9; January 2016 Appellant's Brief at 3.  

Service treatment records contain various complaints and diagnoses of arthralgia.  See November 1987 service treatment record; June 1989 service treatment record.  In the June 1989 service treatment record, the treating physician noted an assessment of polyarthralgia, manifested by complaints of pain as to "hands, wr[ist], elb[ow], sh[in], kn[ees], neck, [and] back," that was "radiating also to the [right] infrascap area."  The treating physician wrote that "the back pain [and] polyarthralgias remain[ed]" without resolution.   

Post-service, the Veteran filed the instant claim in September 1996.  VA treatment notes dated in October 1996, May 1998, September 1998, and March 1999 note the Veteran's complaints of sore joints and impressions of fibromyalgia and prescribed medications to treat these symptoms.  

In a June 1999 VA Rheumatology consult note, Dr. W.D.B., a VA physician from Chief Rheumatology Division, provided a diagnosis of fibromyalgia after conducting a clinical interview and physical examination with the Veteran.  The treating physician noted the Veteran's report that he "began to note diffuse pain involving his feet, knees, [and] neck" "about 6 months after he returned from the Gulf War."  Also noted was the Veteran's report of "some swelling in the feet and the knees."  On physical examination, Dr. W.D.B. noted that while the Veteran's joints were "normal," they exhibited "all 18 fibromyalgia trigger points."  The treating physician then concluded that the Veteran "has fibromyalgia" because he "has the trigger points, diffuse pain, and fatigue."  

October 1999 and April 2000 VA treating physicians noted that the Veteran's "[c]hronic joint pains" required "symptomatic treatment."  The April 2000 treating physician stated that "[t]his is of nonspecific etiology."  

A September 2003 VA treatment note reflects the Veteran's complaint of "some pain and discomfort in almost every joint he has," although the treating physician noted that he could not "really find any active synovitis or inflamed acutely joints" at that time.  The treating physician noted that the Veteran was "using some over the counter medications."  

A July 2005 VA treatment note reflects that with regard to the Veteran's "chronic" arthralgia, "he has . . . tried  . . .  several medications, including Feldene, Lodine, Voltaren, Motrin, and several others."  Also noted was that the Veteran was using "muscle relaxer, which is Robaxin 500 mg on an as needed basis" and that he reported "having pain in just about every joint he has, even though none of them seem to be swollen or inflamed at the present time."  

During the April 2008 hearing, the Veteran testified that his symptoms of sore muscles and joints "started in the Gulf" and that since service, these symptoms "progressively got worse and spread so now it's every joint . . . specifically legs, knees, lower back, and the neck."  See April 2008 Hearing Transcript at 9.  The Veteran further reported that he was continuously prescribed "pain medication, 500 to 1000 milligrams" for the symptoms and that he felt "better with over the counter medication such as Advil."  See id. at 11.

In a January 2010 VA examination report, the examiner noted the June 1999 diagnosis of fibromyalgia and stated that "there was no finding to warrant a diagnosis of fibromyalgia at this time." 

A December 2011VA examiner indicated that while "a previous physician felt [the Veteran] might have fibromyalgia . . . his exam today does not show sufficient evidence to diagnose fibromyalgia."  

A June 2013 VA examiner noted that "the Veteran's symptoms/complaints of [a]rthralgia, neck, back, knees, ankles, & feet are due to boney degenerative conditions" and that he did not meet the criteria for the diagnosis of fibromyalgia at the time. 

A July 2014 VA Gulf War examination report does not address whether the Veteran is diagnosed with fibromyalgia or other conditions relevant to his complaints sore joints and muscles.  

The Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for fibromyalgia is warranted.  See 38 C.F.R. 3.317 (a); McClain, 21 Vet. App. at 321.  

As discussed, under 38 C.F.R. § 3.317, service connection is presumed where a veteran exhibits objective indications of a disability due to a medically unexplained chronic multisymptom illness or symptoms, including fibromyalgia, provided that such disability manifests either during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317 (a).  

The Veteran served in the Southwest Asia Theater of operations during the Gulf War, as documented in his Form DD-214.  Post-service clinical evidence reflects objective indications of a chronic disability, to include the Veteran's competent and continuous reports of sore joints and muscles during and since service, as well as the June 1999 diagnosis of fibromyalgia provided after a clinical interview and physical examination.   While the subsequent VA examiners found that the Veteran did not have fibromyalgia at those times of examinations, service connection is warranted as the clinical evidence demonstrates that, during the pendency of the appeal (i.e. since September 1996), the Veteran was diagnosed with the fibromyalgia, even if currently resolved or asymptomatic.  See McClain, 212 Vet. App. at 321.  See also Gutierrez v. Principi, 19 Vet. App. 1, 8 (2004) (finding that evidence "specifically linking" the Veteran's current disability to service or the Gulf War is not required under § 3.317).  Further, clinical evidence and the Veteran's reports illustrate that such disability was at least compensably disabling as to require continuous medication.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The evidence does not otherwise suggest that the June 1999 diagnosis of fibromyalgia was caused by a supervening condition or event that occurred since separation, or that it was the result of his willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317 (a)(7)(i)-(iii).  

The Board is cognizant that the Veteran is already service-connected with degenerative disc disease of the lumbar spine, cervical sprain with lordosis, a bilateral knee disability, and a foot disability.  Nonetheless, fibromyalgia is characterized by "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points," see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012) at 303, which the Board finds are separate and distinct manifestations from those associated with his service-connected disabilities.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, the Board finds that service connection for fibromyalgia would not constitute impermissible pyramiding under 38 C.F.R. § 4.14.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312   (2003) (noting that because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for fibromyalgia is granted.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.302; Gilbert, supra. 


ORDER

Service connection for fibromyalgia, claimed as arthralgia, manifested by sore joints and muscles, is granted. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Chronic Fatigue Syndrome

The Veteran contends that his claimed chronic fatigue syndrome is a result of service, to include due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.  He reports that the condition began in service and has continued thereafter.  See April 2008 Hearing Transcript at 6-7.  

The clinical evidence reflects various complaints and treatments for fatigue since service.  November 1993 and January 1998 VA treating physicians provided impressions of "[f]atigue."  June and July 1994 VA treatment records note uncertain impressions of "? chronic fatigue syndrome."  Various VA treatment records, including those dated in June 2003, September 2003, June 2005, and August 2006, reflect the Veteran's report that fatigue was constantly affecting his ability to work.  A January 2010 VA examiner noted that the Veteran was diagnosed with "[i]mpaired glucose tolerance" and that it was associated with "chronic fatigue." 

In April 2015, the Board remanded the issue of entitlement to service connection for chronic fatigue syndrome, consistent with the requested development in the Court's September 2014 Order.  The April 2015 remand instructed the RO obtain a medical opinion as to whether the Veteran has a disability manifested by fatigue or other symptomatology, to include the January 2010 VA examiner's finding "impaired glucose tolerance" "associated with chronic fatigue," that was related to service.  The requested opinion was provided in June 2015.  The examiner opined that the "claimed condition was less likely than not . . . incurred in or caused by the claimed-in service injury, event, or illness."  As rationale, he stated that the Veteran's "service records do not document a chronic on-going treatment or condition for impaired glucose tolerance."  However, the examiner relied on the absence of documented treatment records and did not consider the pertinent clinical evidence or the Veteran's lay statements regarding the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of the noted deficiency, a remand is necessary to ensure compliance with the previous remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Gastrointestinal Disorder 

The Veteran contends that his claimed gastrointestinal disorder is a result of service, to include due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.  Specifically, he claims that, as a result of a "severe food poisoning," he suffered from "blood in the stool, severe nauseas which came and went throughout the rest of [his] enlistment and pretty much has come and gone since."  See April 2008 hearing transcript at 22.  Alternatively, the Veteran's representative argues that the Veteran's gastrointestinal disorder was caused or aggravated by his service-connected disabilities, to include acquired psychiatric disability.  See November 2016 Appellant's Brief at 1. 

In light of the length and complexity of the instant claim, the Board will provide a brief summary of the clinical history to date. 

The Veteran's service treatment records contain various complaints and treatments for gastroenteritis.  An April 1984 service treatment record notes the Veteran's complaint of "vomiting" with "blood mixture."  An assessment of viral gastroenteritis was provided.  A January 1986 service treatment record documents an assessment of gastroenteritis after complaints of chills and diarrhea.  

Post-service, the Veteran underwent a VA general medical examination in September 1993.  The examiner noted a previous diagnosis of gastroenteritis, as well as "limited, episodes of nausea and vomiting with hematemesis while in the service in Okinawa."  The examiner also noted the Veteran's report of "some epigastric distress, brash water taste, [and] no frank food intolerance."  No etiology opinion was provided. 

A May 1998 VA treatment note reflects a complaint of "occasional diarrhea."  

VA treatment records dated from September 1993 to prior to January 2007 are otherwise silent as to complaints or treatments for gastrointestinal disorders, including abdominal problems.  In this regard, the Veteran's abdomen was found to be soft, nontender, and otherwise unremarkable in VA treatment notes dated in February 2002, November 2002, June 2004, April 2006, and September 2006. 

On January 18, 2007, the Veteran underwent laparoscopic appendectomy and was discharged on January 25, 2007, with discharge diagnoses of acute perforated appendicitis and postoperative ileus versus small bowel obstruction.   

A February 2007 VA treatment note indicates that the Veteran had undergone a surgery for acute appendicitis and that he "later had some mild problems with bowel obstruction," but that "this did clear after about two days of NG suction."  

The Veteran underwent a VA Gulf War examination in January 2010.  On abdomen/gastrointestinal examination, the examiner concluded that the overall inspection yielded a "normal" finding.  No etiology opinion was rendered.  

A December 2011 VA Gulf War examination report reflects the Veteran's account of the onset of his stomach pain in 1989.  He "attribute[d] [the in-service stomach pain] to his appendix and that was resolved when he had his appendix removed." On physical examination, the examiner observed that the abdomen was soft without organomegaly, nodes, tenderness, bruits, scars, or color changes and concluded that the Veteran had "[n]o current diagnosis."  He further wrote that the Veteran did not have gastroenteritis and that he was "s/p appendicitis without residual or sequelae."  The examiner then opined that the Veteran's conditions either have "a specific diagnosis or there is no pathology and are not related to a specific exposure event experienced by the Veteran in SW Asia."  No further explanation was provided. 

In June 2013, the Veteran was afforded another VA Gulf War examination.   The examiner noted that the Veteran had suffered from chronic gastroenteritis in 1991, which had been "resolved."  The examiner noted the Veteran's account of "nausea, vomiting, and frequent diarrhea" and "abdominal cramping" during service in the 1990s.  No etiology opinion was provided at this time.  

In July 2014, the Veteran underwent a VA Gulf War examination.  The examiner opined that the claimed gastrointestinal conditions were not related to service.  Initially, the examiner provided that, while there was no current evidence of gastroenteritis, the CT scan of the abdomen reflects current diagnoses of hepatic steatosis, cholelithiasis, and umbilical hernia, which are "diseases with a clear and specific etiology and diagnosis."  The examiner also noted that the Veteran's currently "reported abdominal symptoms of sporadic melena, constant abdominal pain, and gasy [sic] . . . are not consistent with a diagnosis of gastroenteritis."  After describing the nature and related symptomatology of the current diagnoses of hepatic steatosis, cholelithiasis, and umbilical hernia, the examiner then concluded that these conditions were not due to service.  As rationale, the examiner noted the April 1984 and January 1986 in-service treatments for gastroenteritis and explained that "[g]astroenteritis is an acute episodic illness" that" resolves without sequela," as evidenced by "normal abdominal examination" upon separation and the passage many years since service until these conditions were diagnosed. 

The August 2016 VHA examiner further opined that the Veteran's described in-service and post-service symptoms, to include "an episode of hematemesis," "stomach cramps, diarrhea, and 'food poisoning,'" did not manifest "objective evidence of a chronic gastrointestinal disability resulting from an undiagnosed illness."  The examiner noted that these symptoms were "brief and inconsistent" and that the "vast majority of documents and health care associated visits make no evidence of gastrointestinal disease with no evidence of chronic gastrointestinal problems."  As for previous diagnoses of acute appendicitis and gastroenteritis, the VHA examiner stated that such were "self-limited disease that is not chronic."  He also noted that gastroenteritis is "a self-limited infection of the GI tract but does not cause chronic symptoms or chronic disability."  

Since the August 2016 VHA opinion was provided, the Veteran's representative argued that the Veteran's gastrointestinal disorders were caused or aggravated by his service-connected disabilities, to include acquired psychiatric disorder, as well as "the back, feet, and the knees."  See November 2016 Appellant's Brief.  As the Veteran's representative has raised a new theory of entitlement previously not addressed by any medical opinions, a remand is necessary to obtain one.  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Return the claims file, to include a copy of this remand, to the June 2015 VA examiner for an addendum opinion for the claim of service connection for chronic fatigue syndrome.  If the examiner who drafted the June 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions: 

(A) The examiner should note and detail all reported symptoms of fatigue relevant to the instant claim (i.e. September 1996).   

The examiner should address the following clinical evidence reflecting various complaints and treatments for fatigue: (1) November 1993 and January 1998 VA treating physicians providing impressions of "[f]atigue"; (2) June and July 1994 VA treatment records noting impressions of  "? chronic fatigue syndrome";  (3) various VA treatment records, including those dated in June 2003, September 2003, June 2005, August 2006, reflecting the Veteran's report that fatigue was constantly affecting his ability to work; and (4) a January 2010 VA examiner's finding that the Veteran was diagnosed with "[i]mpaired glucose tolerance" and that it was associated with "chronic fatigue."

(B) The examiner should specifically state whether the Veteran's fatigue symptomatology is attributed to a known clinical diagnosis. 

(C) If any symptoms of fatigue have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) If any symptoms of fatigue have been determined to be associated with a known clinical diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service. 

The examiner must opine as to whether it is at least likely as not that, since the September 1996 claim, the Veteran has or has had a disability manifested by fatigue, to include the January 2010 VA examiner's finding of "impaired glucose tolerance," as result of his service. 

In rendering his or her opinion, the examiner should consider all lay assertions, to include any allegations of continuity of symptomatology.  

The rationale for all opinions offered should be provided.  

3.  Return the claims file, to include a copy of this remand, to the July 2014 VA examiner for an addendum opinion for the claim of service connection for a gastrointestinal disorder.  If the examiner who drafted the July 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions: 

(A) The examiner should identify all gastrointestinal disabilities relevant to the instant claim (i.e. September 1996), even if they have been resolved during the appeal.

(B)  The examiner should opine whether the disorder was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected disabilities, to include acquired psychiatric disorder, vertigo, and lumbar spine, cervical spine, bilateral knee, and foot disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The rationale for all opinions offered should be provided.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


